Title: To James Madison from Louis-Marie Turreau, 11 February 1806 (Abstract)
From: Turreau de Garambouville, Louis-Marie
To: Madison, James


                    § From Louis-Marie Turreau. 11 February 1806, Washington. Official reports confirm what he had discussed with JM in their last meeting. A very large armed ship, the Leander, left New York harbor several days ago. Its apparent destination is Jacmel, but its cargo and the sort of men on board suggest another. An adventurer by the name of Miranda is aboard, and a number of lost souls accompany him, among them Americans. It was known that Miranda came from England and was permitted to recruit men and gather arms and provisions without incident in New York. A letter of 24 Jan. informed Turreau of this situation, and the ship did not sail until 3 Feb.
                    An event that perhaps has nothing to do with this situation but that in conjunction with it may skew public opinion is the departure of the Spanish Minister who no doubt left Washington only in deference to the U.S. president. Chance also has it that at the moment Miranda left New York it was learned that a British squadron ventured off the coasts of south America.
                    JM will acknowledge that such fitting out in a U.S. port when the country is at peace must give pause to those who are in the least disposed to succumb to first impressions and that one could form unpleasant assumptions until the ship’s real destination is identified. Besides, JM knows that it violates the law of nations and French and American treaties.
                    Asks JM to provide a frank explanation of the subject of this letter. Will wait for JM’s response in order to instruct his government regarding the matter. Has reason to fear that his government will first learn the news from a source other than its minister. Suggests that he and JM have an equal interest in preventing whatever may do the slightest harm to the good relations between the two countries.
                